Case 0:20-cv-60610-RS
         Case 4:20-mj-01070-DLC
                       Document 18
                                 Document
                                    Entered9-1
                                            on FLSD
                                                Filed 05/20/20
                                                      Docket 04/29/2020
                                                                Page 1 of Page
                                                                          2    1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-60610-CIV-SMITH

 JAMES BERNARD FLYNN,

                  Petitioner,

 vs.

 WILLIAM P. BARR, United States
 Attorney General, MICHAEL R.
 POMPEO, Secretary of State,

             Respondents.
 _______________________________/

                                                ORDER

                  THIS CAUSE is before the Court on the Petitioner’s Motion for Reasonable Bond

 Pending Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 (ECF No. 11), which was

 referred to United States Magistrate Judge Lurana S. Snow. The Motion is fully briefed and ripe for

 consideration.

                  The Petition filed by the Petitioner challenges his confinement pursuant to the

 certification of extraditability to the United Kingdom issued by United States Magistrate Judge

 Alicia O. Valle. In the instant Motion, the Petitioner asks this Court to set bond, arguing that he is

 not a risk of flight and that special circumstances, in the form of the current COVID-19 pandemic,

 exist which justify his release. The Motion is devoid of merit for the reasons set forth in the

 Government’s thorough and well reasoned Response (ECF No. 13), which the undersigned adopts

 and incorporates by reference in this Order.

                  The undersigned emphasizes the following points made in the Response: (1) the

 Petitioner is not eligible for release pursuant to the extradition statute, 18 U.S.C. § 3184, (2) even
Case 0:20-cv-60610-RS
         Case 4:20-mj-01070-DLC
                       Document 18
                                 Document
                                    Entered9-1
                                            on FLSD
                                                Filed 05/20/20
                                                      Docket 04/29/2020
                                                                Page 2 of Page
                                                                          2    2 of 2



 if the Petitioner were eligible for bail, his past history clearly demonstrates his propensity to flee (the

 Petitioner fled to the United Kingdom to avoid a sentence in Broward County, then fled back to the

 United States mid-trial to avoid conviction and sentence in the United Kingdom) and (3) the

 Petitioner has shown no special vulnerability to the Corona virus while in custody at the Broward

 County Jail. Indeed, the Petitioner’s reasoning would compel release of all inmates at the jail

 because there is a health crisis throughout the entire community. Therefore, being duly advised, it

 is hereby

                 ORDERED and ADJUDGED that Petitioner’s Motion for Reasonable Bond Pending

 Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 (ECF No. 11) is DENIED.

                 DONE and ORDERED at Fort Lauderdale, Florida this 29th day of April 2020.




 Copies to:

 All Counsel of Record




                                                     2
